UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1654


CHRISTOPHER B. STEG; CAYLA B. STEG,

                Plaintiffs - Appellants,

          v.

JAMES H. JOHNSON; CONRAD BOYD STURGES, III; DAVIS, STURGES
AND TOMLINSON, Lawyers; BETTY LYNN CURRIN; BETTY JOHNSON;
KIMBERLY J. ROGERS; ROGERS AND ROGERS, Lawyers; AMY J.
PERALTA; RANDOLPH A. BASKERVILLE; J. HENRY BANKS; CAROLINE
S. BURNETTE; SAMUEL B. CURRIN, III,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:16-cv-00149-BO)


Submitted:   September 29, 2016            Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher B. Steg; Cayla B. Steg, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher          and   Cayla      Steg    appeal       the    district      court’s

order       dismissing      their     civil    action.         We       have    reviewed     the

record       and     find    no   reversible        error. 1        The    district      court

properly         dismissed    the    42   U.S.C.      § 1983      (2012)       claim   on    the

grounds that the defendants were immune from such claims, see

Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (judges entitled

to     absolute          immunity     unless       acing     in     “clear       absence     of

jurisdiction”); Dababnah v. Keller-Burnside, 208 F.3d 467, 470

(4th       Cir.    2000)    (“A     prosecutor      enjoys     absolute         immunity     for

prosecutorial functions intimately associated with the judicial

phase       of     the    criminal     process.”       (internal          quotation      marks

omitted)); Fleming v. Asbill, 42 F.3d 886, 889 (4th Cir. 1994)

(guardians          ad    litem     immune    from    § 1983        claims      for    actions

“occurr[ing] within the judicial process”), or were not acting

under color of state law.                    Additionally, the court correctly

rejected          federal   civil     conspiracy       claim      and     did    not   err    in




       1
       After the district court issued its order and judgment,
which relied in part on the Rooker-Feldman doctrine, we issued
an opinion clarifying the narrow scope of the doctrine.    Thana
v. Bd. of License Commissioners for Charles Cty., Md., 827 F.3d
314 (4th Cir. 2016).      However, because the district court
provided alternate and sufficient bases for rejecting all of the
Stegs’ claims, we find it unnecessary to consider whether the
court’s Rooker-Feldman analysis is in line with Thana.



                                               2
declining to exercise supplemental jurisdiction over the state

law claims.   Accordingly, we affirm.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3